Citation Nr: 0331338	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
pes planus with left hallux valgus, initially assigned a 
10 percent rating.

2.  Entitlement to a higher initial evaluation for tendonitis 
of the right shoulder, initially assigned a 10 percent 
rating.

3.  Entitlement to a higher initial evaluation for abdominal 
adhesions, initially assigned a 10 percent rating.

4.  Entitlement to a higher initial evaluation for sinusitis, 
initially assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 2000.  
She served in the Southwest Asia theater during the Persian 
Gulf War from October 17, 1990, to April 16, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2000 and later RO rating decisions that 
granted service connection for bilateral pes planus with left 
hallux valgus, tendonitis of the right shoulder, abdominal 
adhesions, and sinusitis, and assigned a 10 percent 
evaluation for each condition.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In a written argument dated in April 2003, the representative 
argues that X-rays should have been taken of the veteran's 
related body parts at her most recent VA examination in order 
to determine the severity of the claimed disabilities.  VA 
has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of those disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2003) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of her pes planus, 
tendonitis of the right shoulder, 
abdominal adhesions, and sinusitis.  All 
indicated studies, including X-rays, 
should be performed.  If X-rays are not 
needed to determine the severity of the 
veteran's various disabilities, the 
examiner should note the examination 
report accordingly.  

The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the feet and right 
shoulder.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the feet and right shoulder 
are used repeatedly over a period of 
time.  The examiner should also be asked 
to determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folders 
must be made available to the physician 
and reviewed prior to the examination.

With regard to the veteran's sinusitis, 
the examiner should note the number of 
incapacitating episodes (lasting 4 to 6 
weeks) per year requiring prolonged 
antibiotic treatment and the number of 
non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.

With regard to the veteran's abdominal 
adhesions, the examiner should note 
whether there is any partial obstruction 
of the intestine, delayed motility of 
barium meal, and/or episodes of pain 
(describe frequency and duration).

3.  After the above development, the RO 
should review the veteran's claims.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




